F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 7 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    ROLANDO HERNANDEZ PEREZ,

                Plaintiff-Appellant,

    v.                                                  No. 98-3356
                                                 (D.C. No. 97-CV-2194-GTV)
    INTERCONNECT DEVICES                                   (D. Kan.)
    INCORPORATED,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before TACHA , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       The district court granted summary judgment against plaintiff Rolando

Hernandez Perez on his claims that his former employer, defendant Interconnect

Devices Incorporated, was liable to him for common-law negligence and

discrimination, harassment, and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; the Americans with

Disabilities Act, 42 U.S.C. §§ 12101 to 12213; and the Kansas Acts Against

Discrimination, Kan. Stat. Ann. §§ 44-1001 to 1044. Plaintiff appeals the

summary judgment ruling and also alleges that he was mistreated during the

course of litigation.

       We review the grant of summary judgment de novo,     applying the same

standard as the district court to determine whether there is a genuine issue as to

any material fact and whether defendant is entitled to judgment as a matter of law.

See Zinn v. McKune , 143 F.3d 1353, 1356 (10th Cir. 1998). We examine the

factual record and the reasonable inferences which may be drawn from it in the

light most favorable to the plaintiff.   See id.

       Guided by these standards, we have reviewed the record and conclude that

the district court was correct in entering summary judgment on plaintiff’s claims.

Moreover, we find no support in the record for plaintiff’s claims of misconduct

on the part of the district court judge, magistrate judge, appointed counsel, and




                                            -2-
opposing counsel. We affirm for substantially the same reasons stated in the

district court’s thorough, well-reasoned order dated October 22, 1998. The

mandate shall issue forthwith.



                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                        -3-